Exhibit 10.4
 
THINK HOLDINGS AS
 
PROMISSORY NOTE
 
Issue Date:  October 1, 2010
$5,000,000.00



FOR VALUE RECEIVED, THINK HOLDINGS AS, a Norwegian limited liability company
(the “Company”), hereby promises to pay to the order of ENER1, INC., or its
permitted successors or assigns (the “Holder”), the sum of FIVE MILLION U.S.
DOLLARS (US$5,000,000.00) in same day funds on or before November 15, 2010 (the
“Maturity Date”) or as is provided by Section 1(b) below.
 
1.            PAYMENT OF THIS NOTE.
 
(a)           Interest Rate.  From and including the date hereof, this Note
shall bear interest on the unpaid principal amount hereof (“Interest”) at an
annual rate equal to 5%, computed on the basis of a 360-day year and calculated
using the actual number of days elapsed since and including the Issue Date or
the date on which Interest was most recently paid, as the case may be.
 
(b)           Payment on Maturity Date.  The outstanding principal amount of
this Note plus all accrued and unpaid Interest shall be paid in full on the
earlier of (i) the Maturity Date or (ii) the completion of the new round of
Series B Preferred Stock financing by Think Holdings AS scheduled to close on or
about October 31, 2010 (or such other equity financing approved by the
Holder).  All amounts due on this Note that is not timely paid will accrue
interest at the default interest rate of the lesser of 18% per annum and the
maximum interest rate permitted by applicable law; compounded monthly, until
paid.


(c)           Payment in Cash.  All payments of principal and Interest
(including default interest (if any)) shall be paid in cash by wire transfer of
immediately available funds.


2.            MISCELLANEOUS.
 
(a)           Failure to Exercise Rights not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude any other or further exercise
thereof. All rights and remedies of the Holder hereunder are cumulative and not
exclusive of any rights or remedies otherwise available. In the event that the
Company does not pay any amount under this Note when such amount becomes due,
the Company shall bear all costs incurred by the Holder in collecting such
amount, including, without limitation, reasonable legal fees and expenses.
 
(b)           Notices. Any notice, demand or request required or permitted to be
given by the Company or the Holder pursuant to the terms of this Note shall be
in writing.

 
1

--------------------------------------------------------------------------------

 
 
(c)           Amendments and Waivers.  No amendment to this Note may be made or
given except pursuant to a written instrument executed by the Company and by the
Holder.  No waiver of any provision of this Note may be made except pursuant to
a written instrument executed by the party against whom such waiver is sought to
be enforced.  Any waiver given pursuant hereto shall be effective only in the
specific instance and for the specific purpose for which given.
 
(d)           Lost or Stolen Note.  Upon receipt by the Company of evidence of
the loss, theft, destruction or mutilation of this Note, and (in the case of
loss, theft or destruction) of indemnity or security reasonably satisfactory to
the Company, and upon surrender and cancellation of the Note, if mutilated, the
Company shall execute and deliver to the Holder a new Note identical in all
respects to this Note.
 
(e)           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of Norway and we accept Oslo tingrett as due venue for
any disputes arising hereunder.
 
(f)           Successors and Assigns.  The Holder may not sell, transfer or
otherwise dispose of all or any part of this Note (including, without
limitation, pursuant to a pledge) to any person or entity without the Company’s
prior written consent (which shall not be unreasonably withheld).  The Company
may not assign its rights or obligations under this Note without the prior
written consent of the Holder.  The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors (whether
by merger or otherwise) and permitted assigns of the Company and the Holder.
 
(f)           Usury.  This Note is subject to the express condition that at no
time shall the Company be obligated or required to pay interest hereunder at a
rate which could subject the Holder to either civil or criminal liability as a
result of being in excess of the maximum interest rate which the Company is
permitted by applicable law to contract or agree to pay.  If by the terms of
this Note, the Company is at any time required or obligated to pay interest
hereunder at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of this Note.
 
[Signature Page to Follow]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 
THINK HOLDINGS AS


By:
/s/ Barry Engle
   
Name:  Barry Engle
 
Title: Chief Executive Officer

 
We, the undersigned, both being of legal age, hereby confirm that the
above-mentiond have signed this Promissory Note in our presence.


Name:
   
Name:
 
Date of birth.
   
Date of birth.
           
Address:
   
Address:
 
Signature.
   
Signature.
 

 
 

--------------------------------------------------------------------------------

 